Citation Nr: 0804882	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-38 266	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative 
disc disease of the lumbar spine, rated as 10 percent 
disabling from February 1, 2003.  

2.  Entitlement to an initial compensable rating for 
degenerative joint disease of the thoracic spine.  

3.  Entitlement to an initial compensable rating for 
degenerative joint disease of the right knee.  

4.  Entitlement to an initial compensable rating for 
degenerative joint disease of the left knee.  

5.  Entitlement to an initial compensable rating for 
tenosynovitis of the right shoulder.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to April 1987; the RO has indicated that he also served from 
May 1987 to January 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
questions currently under consideration were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with original ratings, the Board has 
characterized those issues as set forth on the title page.

The Board notes that the appellant requested and was 
scheduled for a December 2006 Board hearing before a Veterans 
Law Judge, but did not appear for the hearing.  Accordingly, 
the Board considers the appellant's request for a hearing to 
be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2007).  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Review of the record discloses that the veteran has not been 
adequately informed as regards the VCAA.  The Board will 
therefore remand this appeal in order to ensure that the 
veteran receives the due process to which he is entitled in 
connection with these issues.  

There is evidence that the veteran's representative has been 
unable to contact the veteran at either of his last two known 
mailing addresses.  The Board notes that the current address 
on file with VA is one of those.  On remand, and prior to 
taking any other actions in connection with the remand order, 
the RO should take the steps necessary to ascertain the 
veteran's current whereabouts.  

The Board notes that not all of the veteran's active duty 
service has been verified.  The RO should seek verification 
from the service department for all periods of duty.  

The Board notes that the veteran's local representative 
requested in correspondence dated in November 2004 that, if 
the veteran did not appear for his scheduled hearing, the 
veteran's file be returned to the local representative for 
completion of a VA Form 646, Statement of Accredited 
Representation in Appealed Case, prior to the Board rendering 
a decision.  See 38 C.F.R. § 20.600 (an appellant will be 
accorded full right to representation in all stages of an 
appeal).  The representative subsequently submitted a VA Form 
646 in November 2006, before the veteran's scheduled hearing.  
This document did not, however, advance any substantive 
additional argument, but was rather apparently intended to 
reiterate the representative's request that it be afforded an 
opportunity to provide additional comment should the veteran 
not appear for his scheduled hearing.  There is no evidence 
of record that this was done.  On remand, therefore, the AOJ 
will be asked to request that the local representative 
provide a completed VA Form 646 after the other development 
sought on remand is accomplished.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should take the steps 
necessary to ascertain the veteran's 
current whereabouts and mailing address, 
including, for example, contacting the 
financial institution into which his VA 
disability payments are being deposited.  

2.  The AOJ must then contact the veteran 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  Specifically, the 
AOJ must notify the claimant and the 
claimant's representative of any 
information and evidence not of record  
(1) that is necessary to substantiate the 
appellant's claim for higher ratings; 
(2) that VA will seek to provide; (3) 
that the claimant is expected to provide; 
and (4) must ask the claimant to provide 
any evidence in his possession that 
pertains to the claims in accordance with 
38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The notice to the veteran 
must also include the criteria for 
assignment of disability ratings and for 
award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  With respect to notice 
regarding rating criteria, the AOJ should 
inform the claimant of what is required 
to obtain higher ratings for each 
disability at issue.

The AOJ should also obtain verification 
of the claimant's period(s) of active 
military service from the service 
department.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  Also before returning 
the record to the Board, the AOJ must 
also contact the veteran's local 
representative and request that it 
provide a completed VA Form 646, 
Statement of Accredited Representation in 
Appealed Case, as it had previously 
requested be done. 

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

